Citation Nr: 0513134	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-35 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
mechanical low back pain with limitation of motion.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
February 1985. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the RO in Cleveland, 
Ohio, which confirmed and continued a 60 percent disability 
for mechanical low back pain with limitation of motion and 
denied entitlement to TDIU.

In a September 2003 letter, the Board advised the veteran 
that his attorney, Mr. R. Edward Bates, had his authority to 
represent VA claimants revoked by VA, effective July 28, 
2003.  In essence, it meant that the Board, as well as other 
VA organizations, could no longer recognize Mr. Bates as the 
veteran's representative.  In the letter, the veteran was 
provided several options with respect to his representation 
choices, however, he did not respond.  Therefore, pursuant to 
instructions within the letter, the Board will assume that 
the veteran is representing himself in the current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its development, the RO sought to afford the veteran 
examinations for his disability on appeal.  The first set of 
examinations were scheduled for October 2002.  The veteran 
requested that the examinations be rescheduled because he was 
unable to attend.  The RO then rescheduled the VA 
examinations for November 2002.  Again, the veteran indicated 
that he would not be able to attend the examinations.  Where 
a veteran fails without good cause to report for necessary 
examinations scheduled in conjunction with a claim for 
increase, the claim will be denied.  38 C.F.R. § 3.655(a),(b) 
(2004); see Engelke v. Brown, 10 Vet App 396 (1997).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  

In this case, however, there is no indication that the 
veteran was advised of the provisions of 38 C.F.R. § 3.655, 
or that his failure to report without good cause required the 
denial of his claims.  Evidence of such notice is necessary 
for the Board to produce a decision that could withstand 
judicial review.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991) (holding that VA had a duty to inform veteran of 
the importance of an examination, so that the veteran could 
make an informed decision as to whether to report).

In view of the foregoing, this case is remanded for the 
following:

1.  Ask the veteran if he is willing to 
report for necessary examinations.  Tell 
him that his failure without good cause 
to report for necessary examinations 
will result in the denial of his claims.


2.  If the veteran indicates that he is 
willing to report for needed 
examinations, schedule the veteran for 
new VA examinations to evaluate the 
severity of his service-connected low 
back disability.

The examiner(s) should review the claims 
folder.  A notation to the effect that 
this record review took place should be 
included in the report of the 
examination, or in an addendum.  

The examiner(s) should report the 
veteran's ranges of lumbar spine motion 
in degrees.  

The examiner should determine whether the 
back disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

In addition, the examiner(s) should 
report the existence of any symptoms of 
intervertebral disc disease.

The examiner(s) should report whether the 
back disability is manifested by any 
neurologic disability.  The examiner 
should note any paralysis, partial 
paralysis, neuralgia or neuritis, and 
express an opinion as to the severity of 
such symptoms in terms of being slight, 
moderate, moderately severe, or severe.  

The examiner should also note whether 
the veteran's service connected back 
disorder, at least as likely as not (50 
percent probability or more) prevents 
him from maintaining gainful employment 
consistent with his education and 
occupational experience. 

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  If the veteran 
fails to report for requested 
examinations, a copy of the notification 
to report must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause will result in the denial of his 
claims.

3.  Then re-adjudicate the claims, and 
if they remain denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


